93 S.W.3d 762 (2002)
Clara M. HAYNES, Appellant,
v.
ALGONQUIN NURSES, P.R.N., INC. and Division Of Employment Security, Respondents.
No. ED 80780.
Missouri Court of Appeals, Eastern District, Division Three.
November 5, 2002.
Rehearing Denied January 14, 2003.
Stephen L. Ukman, St. Louis, MO, for appellant.
*763 Larry R. Ruhmann, St. Louis, MO, for respondent.
Algonquin Nurses P.R.N., St. Louis, MO, pro se.
Before: MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and CHARLES B. BLACKMAR, SR. J.

ORDER
PER CURIAM.
Clara M. Haynes appeals from a decision of the Labor and Industrial Relations Commission denying her unemployment benefits because she left her employment with Algonquin Nurses, P.R.N., Inc. without good cause attributable to the employer. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).